SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* OLIE INC. (Name of Issuer) Common Stock with a par value of $0.00001 (Title of Class of Securities) 68067A 203 (CUSIP Number) copy to: Robert Gardner 300-838 Hastings Street, Vancouver, British Columbia, (604) 828-9999 (Name, address and telephone number of person authorized to receive notices and communications) June 28, 2013 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. o NOTE: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. ————— *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) CUSIP No. 68067A 203 SCHEDULE 13D Page2 of5 Pages 1 NAMES OF REPORTING PERSONS Robert Gardner 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Robert Gardner is a citizen of Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,000,000,000 shares of common stock 8 SHARED VOTING POWER Nil 9 SOLE DISPOSITIVE POWER 2,000,000,000 shares of common stock 10 SHARED DISPOSITIVE POWER Nil 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,000,000,000 shares of common stock 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3 95.2% based on 2,096,000,000 shares of common stock issued and outstanding as of June 28, 2013 14 TYPE OF REPORTING PERSON IN 2 CUSIP No. 68067A 203 SCHEDULE 13D Page3 of5 Pages This Schedule 13D is being filed on behalf of Robert Gardner (the “ Reporting Person ”) relating to the shares of common stock, par value $0.00001 of OLIE Inc., a corporation existing under the laws of the State of Delaware (the “ Issuer ”). Item 1. Security and Issuer. This statement relates to the shares of common stock of the Issuer. The principal executive offices of the Issuer are located at 300-838 Hastings Street, Vancouver, British Columbia, Canada V6C 0A6. Item 2. Identity and Background. (a) Robert Gardner (b) Mr. Gardner’s business address is 300-838 Hastings Street, Vancouver, British Columbia, Canada V6C 0A6. (c) Mr. Gardner’s present principal occupation is Chief Executive Officer, President, Secretary, Treasurer and a director of the Issuer. (d) Mr. Gardner has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years. (e) Mr. Gardner has not been a partyto a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding, was not subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws during the last five years. (f) Mr. Gardner is a citizen of Canada. Item 3. Source or Amount of Funds or Other Consideration. Between October 2012 and June 2013 funds from Mr. Gardner were loaned to the corporation to be utilized at the discretion of the corporation. Item 4. Purpose of the Transaction. Mr. Gardner has elected to exchange 2,000,000,000 shares of common stock in exchange for funds owed to him by the corporation as referenced through Form 8-K filed with the United States Securities and Exchange Commission dated March 28, 2013 herein incorporated by reference. As of the date hereof, except as described above, the Reporting Person does not have any plans or proposals which relate to or would result in (a) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d) any change in the present board of directors or management of the Issuer including any plans or proposals to change the number of term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure; (g) changes in the Issuer’ s Certificate of Incorporation or other actions which may impede the acquisition of control of the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) any action similar to any of those enumerated above. 3 CUSIP No. 68067A 203 SCHEDULE 13D Page4 of5 Pages Item 5. Interest in Securities of the Issuer. The aggregate number and percentage of common stock of the Issuer beneficially owned by the Reporting Person is 2,000,000,000 shares of common stock, or 95.2% of the Issuer, based on 2,096,000,000 shares of common stock outstanding as of the date of this report. The shares are registered in the name of Robert Gardner who has the sole power to vote or direct the vote, and to dispose or direct the disposition. Other than as described above, the Reporting Person has not effected any transaction in the shares of common stock of the Issuer in the past 60 days. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Except as set forth above or set forth in the exhibits, there are no contracts, arrangements, understandings or relationships between the Reporting Persons and any other person with respect to any securities of the Issuer. Item 7. Material to be filed as Exhibits. Exhibit No. Description Letter Agreement between OLIE Inc., and Gardner & Associates (the “Gardner Group”); (attached as an exhibit to the Issuer’s current report on Form 8-K filed with the Securities and Exchange Commission on March 28, 2013 and incorporated by reference) 4 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: July 9, 2013 By: /s/Robert Gardner Name: Robert Gardner The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative. If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of this filing person), evidence of the representative’s authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference. The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See18U.S.C. 1001). 5
